Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 20, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  155057(10)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SEJASMI INDUSTRIES, INC.,                                                                                 Joan L. Larsen,
            Plaintiff/Counterdefendant-                                                                               Justices
            Appellee,
                                                                    SC: 155057
  v                                                                 COA: 336205
                                                                    Macomb CC: 2014-004273-CB
  A+ MOLD, INC., d/b/a TAKUMI
  MANUFACTURING COMPANY,
            Defendant/Cross Defendant,
  and
  QUALITY CAVITY, INC.,
           Defendant/Counterplaintiff/
           Cross Plaintiff/Third-Party Plaintiff-
           Appellant,
  and
  NKL MANUFACTURING, INC.
             Third-Party Defendant.
  _________________________________________/

         On order of the Chief Justice, the motion of the American Mold Builders
  Association et al. to participate as amici curiae and to file a brief in support of the
  application for leave to appeal is GRANTED. The amicus brief submitted on January 17,
  2017, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 20, 2017
                                                                               Clerk